Citation Nr: 0825709	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-04 577	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a left knee disability from July 11, 2002 to October 2, 
2007.

2.  Entitlement to a rating higher than 30 percent for the 
left knee disability since October 3, 2007.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1969 to August 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Columbia, South 
Carolina.  In May 2006, to support his claims, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board using video-conferencing technology.

The veteran also perfected an appeal from the April 2004 RO 
decision denying his claim for service connection for 
hypertension.  But during his May 2006 hearing, he withdrew 
that claim from appellate consideration (see Hr'g. Tr., pg. 
2, and VA Form 21-4138).  So that claim is no longer before 
the Board.  See 38 C.F.R. § 20.204(c) (2007).

The RO initially granted service connection for residuals of 
a left knee injury in the April 2004 rating decision at issue 
and assigned a 10 percent disability rating for painful 
motion that was retroactively effective from July 11, 2002 
(date of claim).  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5299-5260.  In a December 2004 rating decision, the RO 
increased this rating to 20 percent with the same retroactive 
effective date of July 11, 2002 (date of claim).  38 C.F.R. 
§ 5010-5261.  The Board remanded this case in July 2006 and, 
in March 2008, upon completion of the requested development, 
the Appeals Management Center (AMC) granted an even higher 30 
percent rating retroactively effective from October 3, 2007 
(the date of the veteran's most recent VA examination) and 
recharacterized his disability as residuals of a left knee 
degenerative tear of the meniscus cartilage.  38 C.F.R. 
§ 4.71a, DC 5010-5261.  He has continued to appeal for an 
initial rating higher than 20 percent for his left knee 
disability, for the period prior to October 3, 2007, and for 
a rating higher than 30 percent since that date.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (when the 
veteran timely appeals his initial rating following the grant 
of service connection, VA adjudicators must consider whether 
the rating should be "staged" to compensate him for times 
since the effective date of his award when the disability may 
have been more severe than at others).  See also AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (an increase in a rating during 
the pendency of an appeal does not resolve the case because 
the veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).


FINDINGS OF FACT

1.  From July 11, 2002 to October 2, 2007, the veteran's left 
knee disability was manifested by X-ray evidence of 
degenerative joint disease (i.e., arthritis), 
but no objective clinical indications of instability; he had 
15 degrees of extension and 125 degrees of flexion with pain 
in this knee.  The August 2003 examiner did not conduct 
repetitive motion testing.

2.  Since October 3, 2007, the veteran's left knee disability 
has continued to be manifested by X-ray evidence of 
degenerative joint disease (i.e., arthritis), but now also 
with objective clinical indications of moderate instability; 
he has 20 degrees of extension and 70 degrees of flexion in 
this knee.  There are no current objective clinical 
indications of weakness, lack of endurance, or premature 
fatigue after repetitive use.

3.  No competent and credible evidence confirms the veteran 
experienced a stressful event during his military service, 
including in combat, to account for his diagnosis of PTSD.




CONCLUSIONS OF LAW

1.  From July 11, 2002 to October 2, 2007, the criteria are 
not met for an initial rating higher than 20 percent for the 
left knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2007). 


2.  Since October 3, 2007, however, the criteria are met for 
a separate 20 percent rating for the left knee disability, 
for moderate instability (that is, in addition to the 
existing 30 percent for traumatic arthritis with resulting 
limitation of extension).  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2007). 

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and the AMC in February 2003, October 2004, August 
2006:  (1) informed the veteran of the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; and (3) informed 
him oft the information and evidence he was expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in August 2006, on remand, discussing the 
downstream disability rating and effective date elements of 
the claims and then went back and readjudicated the claims in 
the May 2008 supplemental statement of the case (SSOC).  This 
is important to point out because the Federal Circuit Court 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
22 Vet. App. 37 (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case at hand, the Board finds that the AMC's 
August 2006 notice letter, along with the SOC issued in 
December 2004 and the SSOC issued in May 2008, comply 
with the Court's holding in Vazquez-Flores.  The SOC and 
SSOC informed the veteran of the applicable rating 
criteria.  

For example, the August 2006 letter states:

As we consider your claim, you may submit evidence 
showing that your service-connected left knee 
disability has increased in severity.  This 
evidence may be a statement from you doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or 
x-rays, and the dates of examinations and tests.  
You may also submit statements from other 
individuals who are able to describe from their 
knowledge and personal observations in what manner 
your disability has become worse. 

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran 
compensation examinations to determine the etiology and 
severity of his left knee disability and PTSD.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further assistance is needed to meet the requirements of the 
VCAA or Court.

Governing Statutes and Regulations

VA evaluates disabilities by applying a schedule of ratings 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but VA will 
assign the higher of two evaluations if the disability more 
closely approximates the criteria for that rating.  
Otherwise, VA assigns the lower rating.  38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

As already alluded to concerning the left knee disability, 
when, as here, service connection has been granted and the 
initial evaluation assigned is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the rating may be 
"staged."  See Fenderson, 12 Vet. App. at 125-26 (1999).  
This, in turn, will compensate the veteran for times since 
the effective date of his award when his disability may have 
been more severe than at other times during the course of 
his appeal.  The AMC already has assigned what amounts to be 
a "staged" rating by increasing the evaluation for the left 
knee disability from 20 to 30 percent retroactively 
effective as of October 3, 2007, the date of the veteran's 
most recent VA compensation examination.  However, the Board 
will also consider whether there are other occasions since 
the effective date of his award when the rating should 
increase.

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.



With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Normal range of motion in the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2007).

VA has partly rated the veteran's left knee disability under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5261, for limitation 
of extension of the leg.  VA assigns a 0 percent rating when 
leg extension is 5 degrees.  VA assigns a 10 percent rating 
when the knee has extension of 10 degrees, and a 20 percent 
rating when it has 15 degrees.  Extension limited to 20 
degrees warrants a 30 percent evaluation; extension limited 
to 30 degrees warrants a 40 percent evaluation; and a 50 
percent evaluation contemplates extension limited to 45 
degrees.

DC 5260 provides for the evaluation of limitation of flexion 
of the knee.  VA assigns a 10 percent rating when the knee 
has flexion of 45 degrees and assigns a 20 percent rating 
when it has flexion of 30 degrees.  A 30 percent rating 
contemplates flexion limited to 15 degrees.

DC 5003 provides that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved - which, here, are DC 5260 
for flexion of the knee and DC 5261 for extension.  According 
to DC 5003, when limitation of motion would be 
noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, VA 
assigns a 10 percent rating for each major joint so affected, 
to be combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, VA assigns a 10 percent 
rating with X-ray evidence involving 2 or more major joints 
or 2 or more minor groups.  VA assigns a 20 percent rating 
with x-ray evidence involving 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.

Where there is other impairment of the knee, including 
recurrent subluxation or lateral instability, VA assigns a 10 
percent rating where the resulting disability is slight, a 20 
percent evaluation for moderate disability, and 30 percent 
for severe disability.  38 C.F.R. § 4.71a, DC 5257.

In VAOPGCPREC 23-97, VA's General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, respectively, and 
that evaluation of a knee disability under both of these 
codes would not amount to pyramiding under 38 C.F.R. § 4.14 
(2007).  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate rating must be 
based on additional disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DCs 5260 or 5261, but it must 
at least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2007), the General Counsel held that VA also may assign 
separate ratings for limitation of flexion and extension of 
the same knee.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Background Facts

VA outpatient treatment records from October 2002 show the 
veteran complained of left knee pain intermittently over the 
past few weeks.  He denied any trauma.  Objective findings 
indicated medial side tenderness and mild swelling but no 
effusion or erythema.  His movement was restricted secondary 
to pain.  The examiner diagnosed left knee pain.  Follow-up 
X-rays were negative for any acute lesion.  The bony 
structures were intact and there was no evidence of fracture.

In March 2003, the veteran reported left knee pain for the 
past 5-7 months.  He was seen in the emergency room for pain 
and swelling and given Toradol for relief.  The veteran 
denied any trauma or accident.  The examiner diagnosed left 
knee pain and degenerative joint arthritis.

An MRI of the left knee in September 2003 found a 
degenerative tear of the posterior horn of the lateral 
meniscus and a high grade partial thickness of the anterior 
cruciate ligament tear.  

VA furnished the veteran a compensation examination in August 
2003 to determine the severity of his left knee disability.  
The examiner reviewed the claims file including his service 
medical records showing a left knee injury in August 1970.  
When examined, the veteran reported left knee pain and he 
wore a knee brace.  Objective findings indicated there was no 
effusion, tenderness, or McMurray's sign in the left knee.  
Deep knee bend was limited on the left due to pain.  Range of 
motion testing exhibited 15 of extension and 125 degrees of 
flexion with pain.  There was a questionable positive 
Lachman's sign in the left knee.  The examiner diagnosed 
internal derangement of the left knee due to service.

VA furnished the veteran another compensation examination in 
October 2007, on remand, to determine the current severity of 
his left knee disability.  The examiner reviewed the 
veteran's claims file for the pertinent medical and other 
history.  When examined, the veteran complained of increasing 
pain and decreased range of motion and mobility.  He also 
reported constant, moderate pain with intermittent locking of 
the lateral knee with instability and intermittent swelling.  
Range of motion testing revealed extension lacks 20 degrees 
to midline and flexion was to 70 degrees.  In addition, the 
examiner determined the veteran's range of motion was not 
additionally limited by repetitive motion testing.  Objective 
findings were abnormal for drawers sign with an 8 mm anterior 
displacement.  Lachman, varus and valgus stressing were 
intact.  There was palpable tenderness at the left lateral 
joint line with grade II crepitus, moderate.  McMurray's was 
positive for meniscal derangement laterally.  The examiner 
noted the September 2003 MRI had revealed a lateral meniscal 
tear, anterior cruciate ligament tear and arthritis.  Based 
on the above, the examiner diagnosed degenerative joint 
disease of the left knee, moderate chondromalacia of the left 
knee and left lateral meniscal tear with laxity.  

II.  Whether the Veteran is Entitled to an Initial Rating 
Higher than 20 Percent for the Left Knee Disability from July 
11, 2002 to October 2, 2007
The RO initially granted service connection for residuals of 
a left knee injury in the April 2004 rating decision and 
assigned a 10 percent disability rating for painful motion 
that was retroactively effective from July 11, 2002 (the date 
of claim).  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-
5260.  In a December 2004 rating decision, the RO increased 
the rating to 20 percent with the same retroactive effective 
date of July 11, 2002 (the date of claim).  38 C.F.R. § 5010-
5261.  And upon completion of the requested remand 
development in March 2008, the AMC granted an even higher 30 
percent rating retroactively effective from October 3, 2007 
(the date of the veteran's most recent VA examination) and 
recharacterized his disability as residuals of a left knee 
degenerative tear, meniscus.  38 C.F.R. § 4.71a, DC 5010-
5261.
The veteran wants an initial rating higher than 20 percent 
prior to October 3, 2007, and a rating higher than 30 percent 
since that date.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999); AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Applying the applicable criteria to the facts of this case, 
the Board finds that the veteran's left knee disability does 
not warrant an initial rating higher than 20 percent from 
July 11, 2002 to October 2, 2007.  As noted, a 30 percent 
rating under DC 5261 requires extension limited to 20 
degrees.  However, the August 2003 VA examination noted that 
extension was limited to 15 degrees, which is rated as 
20-percent disabling under DC 5261.  

Under DC 5260, a 10 percent rating requires flexion limited 
to 45 degrees.  However, the August 2003 examination 
determined the veteran's flexion was far greater, only 
limited to 125 degrees - albeit with pain.  Hence, his left 
knee disability does not warrant a separate rating under DC 
5260 (in combination with DC 5261) because the extent of his 
flexion even far exceeds the 60-degrees' limitation required 
for even the lowest possible, noncompensable (i.e., 0 
percent) rating under DC 5260.

According to DC 5003, when limitation of motion would be 
noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, VA 
assigns a 10 percent rating for each major joint so affected, 
to be combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, VA assigns a 10 percent 
rating with X-ray evidence involving 2 or more major joints 
or 2 or more minor groups.  The veteran has a compensable 
degree of limitation of extension under DC 5261, though not a 
compensable degree of limitation of flexion under DC 5260, so 
a rating under DC 5003 is unnecessary.  And, in any event, 
the maximum possible rating under DC 5003 is 20 percent, even 
worst case scenario, and he already has this rating for the 
time period at issue.



As noted, the veteran may receive separate ratings under DC 
5257 and DC 5003.  However, at the August 2003 examination, 
he did not report any instability nor was there any evidence 
of recurrent subluxation or instability.  In this regard, 
the examiner noted that the veteran's McMurray's sign was 
negative with a questionable positive Lachman's test.  There 
also was no evidence of ligamentous laxity.  Hence, there is 
no objective clinical evidence he had either recurrent 
subluxation or lateral instability in his knee to warrant 
assigning a separate rating under DC 5257 (that is, in 
addition to his existing rating under DCs 5003, 5010 
and 5261).

DCs 5256 (for ankylosis of the knee), 5262 (for impairment of 
the tibia) and 5263 (for genu recurvatum) are not applicable 
because the medical evidence does not show the veteran has 
this type of impairment.  Ankylosis, incidentally, favorable 
or unfavorable, is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See, 
e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran is able to 
move his left knee joint, by definition, it is not immobile 
so not ankylosed.

Summarily speaking, the veteran had no instability under DC 
5257 and insufficient limitation of flexion to meet even the 
minimum 0 percent rating requirements under DC 5260.  So 
considering that he already has a 20 percent rating for his 
left knee, which, under DC 5261 on referral from DCs 5003-
5010, takes in account his arthritic pain, there is no basis 
for increasing the rating for his left knee disability prior 
to October 3, 2007.  Thus, inasmuch as 20 percent represents 
the maximum level of disability in this knee since one year 
prior to filing his claim, his rating may not be increased 
beyond this 20-percent level at any time prior to October 3, 
2007, so he may not receive a higher initial evaluation under 
Fenderson.

With respect to the DeLuca criteria, the August 2003 examiner 
did not conduct repetitive motion testing, so, although 
indeed unfortunate, there simply is no evidence to support 
assigning an additional 10 percent under these criteria prior 
to October 3, 2007.  

Thus, the Board finds that a preponderance of the evidence is 
against the claim for a rating higher than 20 percent for the 
veteran's service-connected left knee disability from July 
11, 2002 to October 2, 2007.

III.  Whether the Veteran is Entitled to a Rating Higher than 
30 Percent for the Left Knee Disability Since October 3, 2007

As noted, a 40 percent rating under DC 5261 requires 
extension limited to 30 degrees.  The most recent VA 
examination in October 2007, however, noted extension limited 
to 20 degrees, even taking into account the extent of the 
veteran's pain and painful motion.  As such, his left knee 
disability does not warrant a higher evaluation under DC 
5261.

Under DC 5260, a 10 percent rating requires flexion limited 
to 45 degrees.  However, the October 2007 examination 
determined the veteran's flexion was far greater, only 
limited to 70 degrees, again even taking into account the 
extent of his pain and painful motion.  Indeed, even a 
noncompensable (i.e., 0 percent) rating under DC 5260 
requires flexion limited to 60 degrees.  Hence, with flexion 
limited to only 70 degrees, his left knee disability does not 
warrant a separate or higher rating under DC 5260 (in 
combination with DC 5261).

According to DC 5003, when limitation of motion would be 
noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, VA 
assigns a 10 percent rating for each major joint so affected, 
to be combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, VA assigns a 10 percent 
rating with X-ray evidence involving 2 or more major joints 
or 2 or more minor groups.  The veteran, however, already has 
a 30 percent rating, so even greater than the highest 
possible rating of 20 percent under DC 5003.



As pointed out, though, the veteran may receive separate 
ratings under DC 5257 and DC 5003 (keeping in mind that DC 
5003, in turn, refers the rater to DCs 5260 and 5261).  
Therefore, since he has left knee extension limited to 
20 degrees (so 30-percent disabling under DC 5261), despite 
having flexion in this knee to even greater than that 
required for the lowest possible 0 percent rating under DC 
5260, his moderate instability - aside from this, permits 
the assignment of a separate 20 percent rating under DC 5257.  
In this regard, the October 2007 examiner indicated the 
drawer's sign had an 8 mm anterior displacement and that 
the McMurray's test was positive for meniscal derangement 
laterally; consequently, the examiner diagnosed left lateral 
meniscal tear with laxity.  The examiner further indicated 
the veteran had "moderate" chondromalcia, so he has 
"moderate" as opposed to the "severe" knee disability 
required for an even higher 30 percent separate rating under 
DC 5257.  See, too, 38 C.F.R. §§ 4.2, 4.6.

DCs 5256 (for ankylosis of the knee), 5262 (for impairment of 
the tibia) and 5263 (for genu recurvatum) are not applicable 
because the medical evidence does not show the veteran has 
this type of impairment.  Ankylosis, incidentally, favorable 
or unfavorable, is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See, 
e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran is able to 
move his left knee joint, by definition, it is not immobile 
so not ankylosed.

With respect to the DeLuca criteria, the examiner indicated 
there was no additional functional loss due to pain, fatigue 
or weakness after repetitive motion testing.  As such, the 
evidence does not support an additional 10 percent rating 
under these criteria.



So, summarily speaking, the veteran has moderate instability 
in his left knee, which is separately rated as 20-percent 
disabling under DC 5257 - aside from the existing 30 percent 
rating he has under DCs 5010(5003)-5261 for traumatic 
arthritis limiting his extension to 20 degrees.  He does not, 
however, have sufficient limitation of flexion to warrant 
even the lowest possible 0 percent rating under DC 5260 - 
for another separate rating, or additional impairment under 
DeLuca, above and beyond that mentioned, to otherwise warrant 
increasing his rating even higher than results from the 
separate rating under DC 5257.  This separate rating further 
"stages" his rating under Fenderson, to compensate him for 
the additional disability attributable to the moderate 
instability.  38 C.F.R. § 4.3.

Extraschedular Consideration

Moreover, the veteran has not shown that his service-
connected left knee condition has caused marked interference 
with his employment, meaning above and beyond that 
contemplated by his current schedular rating (now 30 percent 
for the traumatic arthritis with resulting limitation of 
extension and an additional 20 percent for the moderate 
instability).  Indeed, he reported that he had a solid job 
history for 18 years as a graphics designer and that, due to 
psychological problems, he was let go.  Afterwards, he worked 
occasionally as a handyman.  He reported during his October 
2007 VA examination that he was then currently unemployed, 
and that his last job was in 2005 at a chemical plant where 
he was laid off due to what he claimed was a combination of a 
leg condition (presumably referring to his left knee) and his 
psychological problems.  He applied for workers' 
compensation.  But, as will be explained, the Board is not 
service connecting his psychological problems, namely his 
PTSD, so to the extent they render him unemployable they are 
not a viable basis for extra-schedular consideration.  
Moreover, to the extent his service-connected left knee 
disability affects his employability, generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1.  


The veteran also has not shown his left knee disability has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
schedular standards.  He has not been frequently hospitalized 
on account of this condition.  Instead, his evaluation and 
treatment has been primarily as an outpatient, not inpatient.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

IV.  Whether the Veteran is Entitled to Service Connection 
for PTSD

Service connection for PTSD requires:  (1) a current medical 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), (2) credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and (3) 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

With respect to the first requirement, the record shows the 
veteran has been diagnosed with PTSD.  In this regard, an 
August 2003 VA examiner diagnosed PTSD based on the veteran's 
reports of traumatic events while serving in Vietnam.  Thus, 
the first element of a successful PTSD claim has been 
established.

Therefore, the determinative issue in this case is whether 
the record contains credible supporting evidence that a 
claimed in-service stressor actually occurred, to support 
this PTSD diagnosis.  Unfortunately, the record does not.

The evidence necessary to establish the occurrence of a 
stressor during service, to support a diagnosis of PTSD, 
varies depending on whether the veteran "engaged in combat 
with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).


If it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  
38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).

In this case, no competent and credible evidence shows the 
veteran engaged in combat with an enemy force.  Participation 
in combat, a determination that is to be made on a case by 
case basis, requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  
Concerning this, the veteran's military personnel records 
show he served in Vietnam from January to December 1970.  His 
service medical records make no reference to any treatment 
for any combat-related injuries.  His service personnel 
records also show his military occupational specialty (MOS) 
was heavy vehicle driver.  His DD Form 214 does not show he 
was awarded any medals or commendations associated with valor 
or heroism while engaged in combat with an enemy force.  
Consequently, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
his testimony or statements as to the occurrence of the 
claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, no alleged in-service stressor has been 
independently verified because the records fails to show the 
veteran's direct participation in any of the alleged 
stressors and he has failed to provide sufficient details 
concerning his alleged stressors to permit their objective 
corroboration.



The veteran reported the following stressors in the responses 
to his PTSD questionnaire, during his August 2003 VA 
examination, and during his May 2006 videoconference hearing 
before the Board.  First, he related that he was shot at 
several times while hauling ammunition in Vietnam.  But he 
did not provide any specific or even sufficiently approximate 
dates concerning when these alleged incidents occurred.  
Instead, he only indicated they happened sometime between 
1969 and 1970, so not within the two-month span generally 
required by the U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly the U.S. Armed Services Center for 
Unit Records Research (CURR)) to permit a meaningful search 
for corroborating evidence.

Second, during his VA examination in August 2003, the veteran 
reported that he participated in firefights.  But he again 
was unable to provide any detailed information concerning 
this alleged stressor (the who, what, when and where 
circumstances), so the RO also was unable to verify this 
alleged stressor.  

Third, during his VA examination in August 2003 the veteran 
reported seeing dead bodies and body parts.  But without more 
detailed information, this stressor also remains 
unverifiable.  

Fourth, during his videoconference hearing, the veteran 
claimed that his truck convoy was ambushed between April and 
June 1970, although he said there were no casualties.  In any 
event, a CURR response in July 2007 indicated it did not find 
any evidence of this claimed ambush.

Fifth, in his PTSD questionnaire and during his May 2006 
videoconference hearing, the veteran claimed that while 
hauling ammunition to Tan My Ranh the truck in front of him 
hit a mine and killed a fellow soldier (Mr. [redacted]) in March 
or April 1970.  In addition, the veteran alleges that he and 
a few other colleagues recovered that soldier's remains.  The 
CURR's response and service personnel records show the 
veteran was assigned to the 515th Transportation Company from 
March 15, 1970 to October 1970.  He was then assigned to 
Headquarters and Headquarters detachment U.S. Army Support 
Command, Da Nang, from October 1970 to November 2, 1970, and 
was assigned to the 56th Supply Company from November 3, 1970 
to November 30, 1970.  His service personnel records show 
that, from October 1970 to November 29, 1970, his principal 
duty was as a security guard until his transfer back to the 
U.S.  CURR was unable to verify his claim that a truck in his 
unit hit a mine or that a Mr. [redacted] was killed during the 
time frame he indicated.  And although the US Army Vietnam 
Casualty Database shows a Specialist Fourth Class [redacted] 
[redacted] who was assigned to the 854th Transportation 
Company in the Province of Phu Yen was killed by hostile fire 
on November 14, 1970, the veteran's service personnel records 
and CURR response provide probative evidence against his 
claim as they show he was assigned to security duty elsewhere 
when Mr. [redacted] was killed on November 14, 1970, not 
traveling in a convoy in a truck behind him.

The Board thus finds that the veteran has not provided 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  The determination of the 
sufficiency (but not the existence) of a stressor is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.  But the question of whether a 
stressor occurred is a factual, not medical, determination.  
And, here, although the veteran has received the required 
DSM-IV diagnosis of PTSD, there is no credible evidence 
verifying the occurrence of any of his claimed stressors, to 
support this diagnosis.  Credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

It is important for the veteran to understand that if there 
is no combat experience, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288- 
89 (1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that veteran was stationed at the base).  
In other words, the veteran's presence with the unit 
at the time such attacks occurred corroborates his statement 
that he experienced such attacks personally.  A stressor need 
not be corroborated in every detail.  Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

In this case, however, following a comprehensive review of 
the evidence, the Board finds that the veteran's stressors do 
not provide a basis to grant service connection for PTSD.  
His statements, even in light of Pentecost and Suozzi, do not 
provide a basis to obtain more information regarding the 
alleged events or provide a basis to grant his PTSD claim 
without their independent verification.  There is simply no 
evidence that he was present during an ambush while hauling 
ammunition, participated in combat, saw dead bodies or body 
parts, was fired upon, or witnessed a mine blow up a truck in 
front of him causing the death of Mr. [redacted].



Although the veteran is competent to proclaim having 
experienced stressful events during service, his testimony of 
this is not credible given the lack of any objective evidence 
confirming his allegations.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

In short, as the veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against his claim of entitlement to 
service connection for PTSD.  


ORDER

The claim for an initial rating higher than 20 percent for 
the left knee disability from July 11, 2002 to October 2, 
2007, is denied.

But a separate 20 percent rating is granted for moderate left 
knee instability effective October 3, 2007 (apart from the 
existing 30 percent rating as of this date for traumatic 
arthritis with resulting limitation of extension), subject to 
the laws and regulations governing the payment of VA 
compensation.

The claim for service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


